DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive.   
Applicant’s Representative argues on page 9 of the remarks of 09/27/2022 that Kazama nowhere teaches or suggests that “the second storage device receives the command and based on the command, determines that the data is smaller than the fourth threshold.”
The USPTO strongly disagrees. Kazama was simply relied upon for teaching “the data being smaller than a threshold” and as shown in the Office action of 06/27/2022, Kazama clearly discloses “when the data is less than a threshold, the processor write the data to the memory (See Claim 4 of Kazama).”
Applicant’s Representative argues on pages 9-11 of the remarks filed 09/27/2022 that the combination of Chung and Kazama would be improper because combining Kazama with Chung would render Chung’s error correction circuit inoperable for its intended purpose.
The USPTO strongly disagrees. In view of the Supreme Court decision in KSR International Co. v. Teleflex Inc., in determining obviousness under 35 U.S.C 103, the Supreme Court stated that the Federal Circuit had erred in four ways: (1) “By holding that courts and patent examiners should look only to the problem the patentee was trying to  solve;” (2) by assuming “that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem;” (3) by concluding “that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try;” and (4) by overemphasizing “the risk of courts and patent examiners falling prey to hindsight bias” and as a result applying “rigid preventative rules that deny fact finders recourse to common sense.”
Furthermore, the Supreme Court stated that: “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill”.
Still further, the court states that “the focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention…and this is regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense”. 
Finally, for purposes of 35 U.S.C 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. Furthermore, prior art that is in a field of endeavor other than that of the applicant, or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C 103. See, e.g., In re KSR International Co. v. Teleflex Inc., 550 U.S. at_,82 USPQ2d at 1396 (2007).
In response to applicant's argument that the combination of Chung and Kazama is improper, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Kazama is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kazama deals with apparatus and method for accessing a storage system (See ¶0002) and Chung deals with methods of operating semiconductor memory devices (See ¶0003).
In view of the foregoing, it is manifest that the claimed invention is not patentably distinct over the combination of Chung, Kazama, and Fredriksen, when interpreted in light of the specification and taken into account legal standards for determining obviousness under 35 U.S.C. 103 in view of the Supreme Court decision In re KSR International Co. v. Teleflex Inc., 550 U.S. at_,82 USPQ2d at 1396 (2007).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 9-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (2014/0245105) and Kazama (20180285012).
 	Regarding claim 1, Chung discloses an apparatus [FIG. 1, 34], comprising: a memory [FIG. 1: memory device]; logic configured to receive a command from a host [FIG. 34: command received from host on bus 8500]; and a processor coupled with the memory and the logic [FIG. 34: CPU coupled with RAM, Non-volatile memory and bus 8500], the processor configured to determine, based at least in part on the command, and to write, to the memory, data associated with the command based at least in part on the determining [FIG. 34, ¶0170: CPU, as a result of the determination when the number of errors is less than a set value, the data is determined as valid and read data is output to the memory controller], wherein the logic is further configured to read, from the memory, the data based at least in part on an indication from the processor that the data has been written to the memory, and to output the data to the host [¶0170: the data is determined as valid and read data is output to the memory controller and when data is output first information indicating that the data is valid is activated and output].
	Chung does not explicitly disclose the data is smaller than a threshold.
	Kazama discloses the data is smaller than a threshold [Claim 4: when the data is less than a threshold, the processor writes the data to the memory].
 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have the data being less than a threshold in order to facilitate accessing a storage system that includes storage devices with different access speeds (¶0002).

 	Regarding claim 5, Kazama discloses the apparatus of claim 1, further comprising: a first queue configured to store, for the logic, requests targeting the processor, wherein: the logic is further configured to write the command to the first queue, and the processor is further configured to determine a size of the data associated with the command based at least in part on the command being written to the first queue [¶0048].

 	Regarding claim 6, Chung discloses the apparatus of claim 5, further comprising: a second queue configured to store, for the processor, requests targeting the logic, wherein the processor is further configured to: write, to the second queue, the indication that the data associated with the command has been written to the memory based at least in part on writing the data to the memory [FIG. 3B, ¶0049].

 	Regarding claim 7, Chung discloses the apparatus of claim 1, further comprising: a second memory [FIG. 28]; and a controller coupled with the second memory and configured to access the second memory [FIG. 28], wherein: the logic is configured to receive a second command from the host, and the processor is further configured to determine that data associated with the second command is larger than the threshold and to cause second data associated with the second command to be written to the second memory based at least in part on the determining [FIG. 28, 34, ¶0170: CPU, as a result of the determination when the number of errors is less than a set value, the data is determined as valid and read data is output to the memory controller].

 		Regarding claim 9, Kazama discloses the apparatus of claim 7, wherein a first duration associated with writing the data to the memory is shorter than a second duration associated with writing the second data to the second memory [¶0054].

 	Regarding claim 10, Chung discloses the apparatus of claim 7, further comprising: a data buffer; second logic coupled with the logic and the data buffer, the second logic
configured to receive the second data from the logic and to store the second data in the data
buffer based at least in part on the data associated with the second command being greater
than the threshold [¶0012, 0014, Claim 16]; and third logic coupled with the second logic and the controller, the third logic configured to receive the second data from the logic and to cause the controller to store the second data in the second memory based at least in part on the data associated with the second command being greater than the threshold [¶0013, 0015, 0019].

 	Regarding claim 11, Chung discloses the apparatus of claim 10, further comprising: a bus coupled with the logic, the second logic, the third logic, the controller, and the processor [FIG. 28, 34].

 	Regarding claim 12, Chung discloses the apparatus of claim 1, wherein the memory is closely-coupled with the processor, configured to store command sequences for the processor, or both [FIG. 34].

 	Regarding claim 13, the rationale in the rejection of claim 1 is herein incorporated.

 	Regarding claim 14, the rationale in the rejection of claim 2 is herein incorporated.

 	Regarding claim 15, the rationale in the rejection of claim 6 is herein incorporated.

 	Regarding claim 16, the rationale in the rejection of claim 5 is herein incorporated.

 	Regarding claim 17, the rationale in the rejection of claim 5 is herein incorporated.

 	Regarding claim 18, the rationale in the rejection of claim 6 is herein incorporated.

 	Regarding claim 19, the rationale in the rejection of claim 5 is herein incorporated.

 	Regarding claim 21, the rationale in the rejection of claim 10 is herein incorporated.

 	
	Regarding claim 22, the rationale in the rejection of claim 10 is herein incorporated.

 	Regarding claim 23, Chung discloses a first queue coupled with the logic and the processor, the first queue configured to store requests generated by the logic for the processor [¶0157, 0158]; and a second queue coupled with the logic and the processor, the second queue configured to store requests generated by the processor for the logic [¶0157, 0162, 0165].

 	Regarding claim 24, the rationale in the rejection of claim 12 is herein incorporated.

Claim(s) 2-4, 8, 20, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (2014/0245105) and Kazama (20180285012) and Fredriksen (2011/0238869).

 	Regarding claim 2, Chung discloses the apparatus of claim 1, wherein, to write the data to the memory, the processor is further configured to: generate a data packet comprising the data, the data packet smaller than the threshold [FIG. 22, ¶0218, 0221: Packet decoder, Packet Gen; packet decoder receives a packet including information used when accessing the memory device and decodes the packet wherein the write data queue receives a write control signal and outputs data transmitted from the packet decoder to the controller input/output circuit in response to a write control signal]; and write the data packet to a section of the memory [¶0221: the packet generating circuit receives data read from the memory device to generate a packet and the generated packet is output to an external device or a CPU].
 	Chung does not explicitly disclose data packets that are smaller than the threshold. Fredriksen, however, discloses data packets that are smaller than the threshold [¶0005: data packet is less than a maximum].
	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have data packets being smaller than a threshold in order to facilitate processing a large amount of overhead information upon transmission of each data packet (¶0002).

 	Regarding claim 3, Fredriksen discloses the apparatus of claim 1, wherein the processor is further configured to: send, to the logic, a second command comprising the indication based at least in part on writing the data to the memory, the second command being associated with instructions used by the logic to access a data packet that is smaller than the threshold and stored in the memory [¶0046].

 	Regarding claim 4, Fredriksen discloses the apparatus of claim 3, wherein the second command comprises a second indication of a size of the data packet [¶0004].

 	Regarding claim 8, Chung discloses the apparatus of claim 7, further comprising: a first communication path configured to support communication of the data from the processor to the memory, the first communication path comprising a bus between the logic and the processor and a connection between the processor and the memory, the first communication path being associated with a transfer rate [FIG. 34: interface and communication paths between CPU, RAM, Non-volatile memory]. 
 	Fredriksen further discloses a second communication path configured to support communication of the second data from the logic to the second memory, the second communication path comprising a first interface between the logic and second logic and associated with a first transfer rate, and a second interface between the second logic and the controller and associated with a second transfer rate that is different than the first transfer rate, wherein the combined transfer rate of the second communication path is lower than the transfer rate of the first communication path [FIG. 1: peripheral bus, peripheral 1 through peripheral N, USB TX].

 	Regarding claim 20, the rationale in the rejection of claims 1, 8, and 10 is herein incorporated.

 	
 	Regarding claims 25 and 26, the rationale in the rejection of claim 8 is herein incorporated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (20220066870) discloses a storage device including a memory device in which data stored and a memory controller that stores data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully Submitted,
USPTO

Dated:   December 1, 2022                                       By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246